Citation Nr: 0803086	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent from April 21, 2005 to May 30, 2006, and in excess of 
20 percent beginning on May 31, 2006, for the service-
connected cervical spine disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had service in the National Guard from February 
1977 to December 2003.  Such service included periods of 
active duty from January 1991 to July 1991; from October 2001 
to June 2003; and from July 2003 to December 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 RO rating decision that granted 
service connection for arthritis, cervical spine, evaluated 
as 10 percent disabling effective on April 21, 2005.  

In a rating decision of June 15, 2006, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, effective on July 14, 2005.  

In September 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

In May 2007, this matter was remanded for additional 
development and adjudication.  The matter of initial 
compensable evaluation for the service-connected bilateral 
hearing loss was also remanded in the same decision, in order 
that the RO might issue a Statement of the Case (SOC).  

The RO issued the SOC in August 2007.  The veteran did not 
file a Substantive Appeal on this issue within the allotted 
time and it became final.  Thus, this matter is no longer 
before the Board for the purpose of appellate review.  

In the May 2007 decision, the Board noted that, in a 
statement received in June 2006, the veteran raised 
contentions to the effect that a temporary total rating was 
warranted for a period of convalescence following surgery in 
May 2006 for her service-connected cervical spine disability.  
38 C.F.R. § 4.30 (2006).  

That claim had not been certified to the Board on appeal or 
otherwise developed for appellate purposes.  It was referred 
to the RO for appropriate action.  

In an August 2007 rating decision, the RO assigned 20 percent 
evaluation for the service-connected cervical spine 
disability, effective on May 31, 2006.  

As the veteran has perfected an appeal as to the initial 
rating assigned for her service-connected cervical spine 
condition, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  



FINDINGS OF FACT

1.  For the period from April 21, 2005 through May 30, 2006, 
the service-connected cervical spine disability is shown to 
more nearly approximate a level of overall impairment 
consistent with forward flexion greater than 15 degrees but 
not more than 30 degrees.  

2.  The service-connected cervical spine disability is not 
shown to be manifested by incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months or forward flexion of 15 degrees or 
less, or favorable or unfavorable ankylosis of the entire 
cervical spine.  




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent from April 21, 2005 through May 30, 
2006, but not higher for the service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5238, 5243 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in August 2005, March 
2006 , and May 2007, the RO provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was notified regarding what the evidence must 
show with respect to her claim for service connection, and 
also provided adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the claim.  

The veteran was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf, and the veteran was generally invited to 
send information or evidence to VA that may support the 
claim.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating 
for her service-connected cervical spine disability; and 
under the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).   

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination, 
and statements submitted by the veteran and her 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for additional 
development, to include a VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected cervical spine disability is 
currently evaluated as 10 percent disabling from April 21, 
2005 to May 30, 2006, and 20 percent disabling on May 31, 
2006, under Diagnostic Code 5238.  

Diagnostic Code 5238 is part of the General Rating Formula 
for Diseases and Injuries of the Spine.  This formula 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The service-connected cervical spine disability may also be 
evaluated under Diagnostic Code 5243. Under this code, the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Intervertebral disc syndrome, may be evaluated under the new 
general rating formula after September 2003 or under the 
rating criteria for incapacitating episodes made effective on 
September 23, 2002.  

The medical evidence regarding the cervical spine disability 
consists primarily of VA treatment records dated before May 
31, 2006.  After May 31, 2006, the veteran's record contains 
treatment records and VA examinations dated in June 2006 and 
June 2007.  

The treatment records dated before May 31, 2006 indicate that 
the veteran had moderate to severe central canal stenosis and 
mild to moderate bilateral neural foraminal stenosis, left 
greater than right, at C5-6, secondary to left central 
protrusion with underlying disc bulge.  She was also noted to 
have mild central canal stenosis at C6-7 secondary to a right 
central disc protrusion, and mild bilateral facet arthropathy 
at C2-3, C3-4, and C4-5 without significant stenosis.  These 
findings were from an MRI dated in October 2005.  

The treatment records indicate that the veteran's symptoms 
prior to May 31, 2006 were neck pain and tingling with left 
shoulder pain radiating to her left hand.  The records 
indicate that the veteran reported decreased radicular pain 
after cervical traction.  

A March 2005 treatment note indicated that strength was good 
in the upper extremities with range of motion within 
functional limits.  Tone was normal and sensory was also 
normal.  

In addition, an August 2004 nerve conduction study showed 
normal nerve conduction with no evidence of medial or ulnar 
neuropathy and normal EMG of the cervical paraspinous muscles 
and left upper extremity with no definite evidence of 
radiculopathy.  Finally, a March 2006 treatment note 
indicated a diagnosis of intervertebral disc disorder with 
myelopathy, cervical region.  

The veteran's medical records indicated that she underwent 
cervical spine surgery on May 31, 2006.  

The veteran was afforded a VA examination dated in June 2006.  
The June 2006 VA examiner, however, indicated that at the 
time of the examination, the veteran was still in her 
postoperative recuperative phase and was in a cervical 
collar.  

The examiner noted that the veteran had not yet been released 
to have physical therapy or range of motion exercises.  The 
examiner indicated that it was not appropriate to continue 
with a cervical spine evaluation.  

An additional VA examination was conducted in June 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted the veteran's medical history, to include her May/June 
2006 surgery where the veteran underwent an anterior cervical 
discectomy and fusion.  

The veteran reported variable and intermittent neck pain that 
did not radiate and did not affect her ability to walk. The 
veteran also reported no incapacitating episodes in the past 
12 months.  The examiner noted that the veteran's current 
treatment included pain medication.  

The veteran also noted difficulty lifting and indicated a 
reduced level of physical activity.  Flare-ups were indicated 
to be unpredictable in occurrence, but could last for hours, 
and were characterized by tingling and numbness in her arms.  

The veteran was noted to wear a neck brace on an as needed 
basis.  Upon examination, his range of motion was noted to be 
flexion of 30 degrees, lateral flexion of 30 degrees, 
bilaterally, and rotation of 45 degrees, bilaterally.  There 
was minimal if any end range pain upon range of motion 
testing.  

In addition, the VA examiner indicated that the veteran's 
range of motion was not additionally limited following 
repetitive use on examination.  The veteran was noted to be 
tender over the lower cervical spine.  Neurologic examination 
revealed normal motor strength and sensory function in the 
upper extremities.  Deep tendon reflexes were 2+ and equal at 
the biceps and absent at the triceps.  The veteran's gait was 
normal for age and body habitus.  The veteran was diagnosed 
with degenerative joint disease and degenerative disc disease 
of the cervical spine.  

Based on the foregoing, the Board finds that an increased 
rating of 20 percent from April 21, 2005 through May 30, 
2006, but not higher than 20 percent for the service-
connected cervical spine disability is assignable.  

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 5243, the veteran's disability must 
have been productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

An evaluation in excess of 20 percent requires that the 
condition be productive of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  There is no medical evidence in 
the veteran's file to support a higher evaluation based on 
incapacitating episodes for either evaluation period.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, an evaluation in excess of 10 percent is not 
warranted for cervical spine disability unless the veteran's 
condition is productive of forward flexion of the cervical 
spine greater than 15 degrees but not greater that 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

In addition, an evaluation in excess of 20 percent is not 
warranted for a cervical spine disability unless there is 
forward flexion of the cervical spine 15 degrees or less, or 
favorable or unfavorable ankylosis of the entire cervical 
spine.  

In this case, the veteran's range of motion was noted to be 
relatively normal with symptoms of pain and tingling prior to 
May 31, 2006.  Thereafter, his range of motion testing 
revealed flexion of 30 degrees, lateral flexion of 30 
degrees, bilaterally, and rotation of 45 degrees, 
bilaterally.  There was also no weakness, fatigue, spasm or 
abnormal gait.  

These symptoms, in the Board's  opinion, reflect that 
service-connected spine disability is shown to be productive 
of a disability picture that more nearly approximates that of 
limitation of flexion to greater than 15 degrees, but less 
than 30 degrees during the entire period of the appeal.  
However, a rating higher than 20 percent is not warranted at 
any time during the appeal.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has some complaints of pain, the 
record reflects little, if any, objective evidence of actual 
impairment of the cervical spine upon clinical examination, 
as caused by such pain.  In addition, while the record 
contains indications that the veteran suffers from flare-ups, 
the examiner found that no DeLuca factors were evident, such 
as lack of endurance, fatiguing, and weakness, on 
examination.  There is no evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown during the examination.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  

There is no indication that the veteran's disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Further, there is 
no indication from the record that the disability has 
required frequent periods of hospitalization, and the 
application of the regular schedular standards have not 
otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial rating of 20 percent, but not higher from April 
21, 2005 through May 30, 2006, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


